Blanchabd, J.
The warrant in this case directs the officer to arrest “ John Doe, the name Doe being fictitious, true name unknown, but whom deponent can identify,” and the relator asks to be discharged on the ground that the warrant fails to designate the name “ John ” as being fictitious as well as the name “ Doe,” the real name of the relator being David Friedman. Section 152 of the Code of Criminal Procedure provides that the warrant must specify the name of the defendant, or, if it be unknown to the *677magistrate, the defendant may be designated therein by any name. I am of opinion that the language of section 152 referred to is broad enough to cover the case at bar, and the language of Justice Freedman in the case of People ex rel. Joseph v. Jerome, 34 Misc. Rep. 575, seems to be in point, wherein he states: “ Under our present system of criminal jurisprudence the methods by which a criminal is brought.before a committing magistrate and charged with the commission of a crime are not very material, if such methods substantially conform to law and the defendant is not prejudiced in some substantial right thereby.” There is nothing in the return before me to indicate that any substantial right of the relator has been violated. The writ must be dismissed and the prisoner remanded.
Writ dismissed, prisoner remanded.